ORIGINAL PROCEEDING IN PROHIBITION
PER CURIAM.
In State v. Baumruk, 85 S.W.3d 644 (Mo. banc 2002), this Court reversed the judgment in relator Kenneth Baum-ruk’s underlying first degree murder case and remanded to the Circuit Court of St. Louis County with instructions to grant Baumruk’s motion for change of venue. Thereafter, at an informal hearing on May 14, 2004, respondent announced that he was transferring the case to St. Charles County and, over Baumruk’s objection, that he would follow the case to St. Charles County. In addition, he overruled Baumruk’s motion to recuse. Baumruk then filed a petition for writ of prohibition *287in the Court of Appeals, Eastern District, to prevent respondent from following the case. The petition was denied, but was refiled in this Court, which issued its preliminary writ. Prohibition is available, “to prevent exercise of extra-jurisdictional power.” State ex rel. Kinder v. McShane, 87 S.W.3d 256, 260 (Mo. banc 2002).
Respondent points to no statute, court rule, or other authority that allows a judge to follow a case out of circuit on change of venue absent special appointment by this Court under article V, section 6, of the Missouri Constitution. Instead, a circuit judge’s authority is limited by sec. 478.220, which provides that “Circuit judges ... may hear and determine all cases and matters within the jurisdiction of their circuit courts.... ” When the case is finally transferred to the Circuit Court of St. Charles County, it is to be assigned to a regular judge of that circuit, and the assignment is to be made by the presiding judge under section 478.240 or pursuant to local court rule under section 478.245.
For these reasons, the preliminary writ is made absolute.
WHITE, C.J., WOLFF, STITH, PRICE, TEITELMAN and LIMBAUGH, JJ., and HARDWICK, Sp.J., concur.
RUSSELL, J., not participating.